Citation Nr: 1212013	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  07-10 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a low back disorder, to include as secondary to a service-connected disability.  

2.  Entitlement to service connection for a left knee disorder.  

3.  Entitlement to service connection for migraine headaches, to include as secondary to a service-connected disability.  

4.  Entitlement to service connection for a respiratory disorder, to include a sinus disability, rhinitis, and asthma.  

5.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to September 2001 and from March 2003 to August 2004.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In May 2010, the Board remanded the claims for additional evidentiary development.  The case has now been returned to the Board for further appellate consideration.  

The Board has reclassified the issue of entitlement to service connection for a sinus disorder as one for a respiratory disorder, to include a sinus disability, rhinitis, and asthma to better reflect the Veteran's intent in filing his claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for migraine headaches and for a respiratory disorder, as well as the issue of entitlement to an initial rating in excess of 10 percent for GERD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's low back disorder, mild to moderate lumbar disc degeneration and spondylosis and Schmorl's nodes at L5, L1-2, L2-3, L3-4, and L5, was first manifested many years after service, and the preponderance of the competent evidence of record shows that it is unrelated thereto.

2.  The preponderance of the competent evidence of record is also against a finding that the Veteran's low back disorder is proximately due to or has been aggravated by a service-connected right knee disorder.  

3.  The preponderance of the competent evidence is against finding that the Veteran has a left knee disability that is etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  A lumbar spine disorder is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  

2.  A left knee disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include correspondence in August 2005, April 2006, May 2010, and June 2011) in totality specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in letters dated in 2006 mentioned above.  


Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements from the Veteran, family members, friends, and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as degenerative changes/arthritis to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (2011).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.


A Lumbar Spine Disorder

The Veteran alleges that he suffered an injury to the low back during service when he was in a motor vehicle accident in 2003.  In support of his claim is a private chiropractor's March 2007 statement.  The chiropractor reported that the Veteran's positive clinical findings were supportive of the subjective complaints.  He noted that he had reviewed a witness letter (dated in February 2007) as provided by S.B. stating the facts surrounding the inservice incident.  The chiropractor stated that due to the longevity of the complaints, patient exam, and review of military records, it was his opinion that the Veteran's complaints were as least likely as not resulting from in service injuries sustained in the motor vehicle accident.  Additional statements in the record dated in 2007 by the Veteran's friends and family attest to the fact that he never had lumbar spine problems until after the 2003 accident.  

Review of the record reflects that the Veteran was involved in a motor vehicle accident in April 2003.  The service treatment records (STRs) reflect that his complaints after this accident involved the bilateral knees, but not the low back.  No lumbar spine complaints or lumbar spine diagnoses were indicated during military service.  

Post service treatment records reflect complaints of low back pain in early 2006.  VA records show that the Veteran incurred sudden onset of pain while driving in January 2006.  Testing at that time reflects diagnosis of degenerative disc changes at L2-3.  Upon VA examination in February 2006, the Veteran reported that his back pain was secondary to his pes planus (which was noted upon service entrance and is not service-connected).  However, the VA examiner noted in 2006 that his back complaints were unrelated to his feet, noting that X-ray of the feet in 2005 was interpreted as normal.  

Additional VA examination was conducted in January 2007.  The examiner opined that the Veteran's degenerative disc disease (DDD) of the lumbar spine was not secondary to the right knee, since his gait was normal and the right knee displayed normal range of motion.  An x-ray was also within normal limits.  

VA records include an April 2008 MRI which showed spondylosis and moderate stenosis at L3-4, and mild stenosis at L4-5.  The Veteran's complaints of low back pain continued in 2009 and 2010.  

VA examination addressing the etiology and nature of the Veteran's low back complaints was conducted in June 2011.  The examiner reviewed the claims file and examined the Veteran.  After examination and evaluation and review of the records, the examiner reported a diagnosis of spondylosis of the lumbar spine with sciatica to the left.  He opined that the lumbar spine disability was less likely as not permanently aggravated by inservice events.  The rationale for this opinion was that the Veteran made no complaints regarding the low back pain at the time of the inservice accident or in other treatment records dated subsequent to the accident.  Moreover, the Veteran's weight, deconditioning, and body habitus were contributing factors.  He added that data reflects that low back pain and Schmorl's nodes were representative of herniation of the nucleus pulposus into the adjacent and plate.  These nodes were associated with degenerative changes in the low back and were not an independent risk factor for back pain.  He also noted that Schmorl's nodes are common, highly inheritable, and related to lumbar disc disease.  They are strongly genetically determined.  

Additional VA report for peripheral nerve examination in July 2011 is of record.  The Veteran was a no show for the exam, but the examiner reviewed the record and noted the claimant's extensive low back history.  She did not provide additional opinion regarding the Veteran's lumbar spine disability.  

While no single piece of evidence is dispositive, the Board's review of the clinical evidence, as well as the statements of record, is negative for any competent evidence linking the Veteran's current low back disorder to any incident of service.  Moreover the preponderance of the competent evidence of record is against a finding that the Veteran's service-connected right knee caused or aggravated that disorder.  Therefore, the Veteran does not meet the criteria for entitlement to service connection for a lumbar spine disorder either on a direct or secondary basis.  


In arriving at this decision, the Board has considered the treatment records as summarized above, as well as the Veteran's statements and the statements of fellow servicemen and his family.  

The record fails to show complaints of, or diagnosis of, a low back disorder during service or until January 2006, which is approximately 17 months after service.  While a chiropractor in 2007 opined that the Veteran's lumbar spine disability was related to his inservice motor vehicle accident, he did not have access to the claims file to review all pertinent records.  The Board has considered his opinion that due to the longevity of the complaints, patient exam, and review of military records, it was his opinion that the Veteran's complaints were as least likely as not resulting from in service injuries sustained in the motor vehicle accident.  However, he failed to address the long period of time that passed after the inservice motor vehicle accident where the Veteran did not describe low back problems.  

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).

The Board further notes that a VA examiner in 2011 opined against the Veteran's low back disabilities as being causally related to such service.  As these opinions were based upon both an evaluation of the Veteran and review of his claims folder, the Board finds that they are supported by an adequate foundation.  Moreover, the examiner provided a rationale in support of his findings that was consistent with the evidence of record.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

Moreover, it is noted that the only competent evidence addressing whether the Veteran's low back disorder was associated with another service-connected disorder (primarily the right knee) found that there was no relationship.  In explaining the reasons for this opinion, the examiner pointed out that examination at that time of the right knee was normal.  There was no gait abnormality that might cause a low back condition.  

Additionally, while the Veteran's (and other's) contentions as to etiology of this condition have been considered, and it is recognized that they are competent as lay persons to report on that which he or she has personal knowledge, (See Layno v. Brown, 6 Vet. App. 465, 470 (1994), there is no evidence of record that the Veteran or his friends and family have specialized medical knowledge to be competent to offer medical opinion as to cause or etiology of the claimed disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 3.102 (2009); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claim.  

A Left Knee Disorder

Regarding the Veteran's claim for a left knee disorder, the Board notes that a review of the record does not show that he has ever received a competent medical diagnosis of such a condition.  While he reported bilateral knee symptoms during service in 2003 after a motor vehicle accident, no chronic left knee disorder was ever diagnosed.  Inservice X-ray and magnetic resonance imaging (MRI) tests were negative, as was a VA knee X-ray in August 2004, a private MRI of the left knee in May 2007, and a VA post service MRI in June 2011.  

Congress specifically limits entitlement for service- connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.  As there is no competent medical evidence of current hearing loss or periodic earaches, the claims must be denied.

With respect to the foregoing, the Board recognizes that the Veteran does report intermittent symptoms in the left knee to include pain, weakness, and stiffness.  However, the Board notes that symptoms such as these do not in and of themselves constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  And as noted, X-rays and MRIs have been negative for underlying pathology.

The Veteran's contentions (as well as those of others) as to etiology of this condition have been considered.  It is noted that he is competent as a lay person to report on that which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, there is no evidence of record that he has specialized medical knowledge to be competent to offer medical opinion as to cause or etiology of the claimed disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For the reasons stated above, the Board finds that the preponderance of the evidence is against the claim of service connection for a left knee disorder, and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, No. 01- 7006 (Fed. Cir. December 17, 2001).


ORDER

Entitlement to a low back disorder, to include as secondary to a service-connected disability, is denied.  

Entitlement to service connection for a left knee disorder is denied.  


REMAND

Unfortunately, and for reasons explained below, in order to comply with the legal duty to assist the Veteran, the Board finds that it must remand the claims for service connection for migraine headaches and a respiratory disorder, to include sinusitis, rhinitis, and asthma, as well as the claim for an initial rating in excess of 10 percent for GERD, for additional development action.

As to the claim for service connection for migraine headaches, there is a February 2007 VA examination regarding the Veteran's claim, which provided a negative opinion as to in-service etiology.  Essentially, it was the examiner's opinion that the Veteran's headaches began prior to service and were not aggravated therein.  The Board does not find this opinion probative as it does not appear that it took into consideration the fact that the Veteran had not reported headaches prior to the 2003 motor vehicle accident.  Moreover, service connection was recently established for a cervical spine disorder, and review of the record reflects that the Veteran has often associated his headaches with neck pain.  Thus, additional examination addressing the etiology of the Veteran's complaints of headaches is warranted.  

Additional examination is warranted in regards to the claim for a respiratory disorder.  The Veteran was noted to have sinusitis during service.  Post service records also reflect treatment for this condition in 2007, as well as for rhinitis and asthma in 2009.  These conditions are listed as active problems in subsequently dated treatment records.  Examination regarding their etiology is warranted.  

The Veteran is in receipt of a 10 percent disability rating for his service-connected GERD.  The record reflects treatment associated with this disability in recent years (2009 and 2010).  An examination pertaining to the current severity of this service-connected condition is warranted, particularly since the last examination was conducted in July 2009.  This may no longer accurately reflect the degree of severity of his GERD, particularly in light of the subsequent treatment.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his headaches, respiratory disorders, or GERD, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  If pertinent records are received, the AMC should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) are met as to this issue.  

2.  Schedule the Veteran for a VA medical examination and opinion as to the nature and etiology of migraine headaches.  All necessary tests and studies should be accomplished and all complaints and clinical manifestations should be reported in detail.  The relevant documents in the claims folder should be reviewed in conjunction with the above evaluation, and the examination report should indicate that such review was performed.  

a) The examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's migraines headaches or chronic headache disorder (if present) is caused by or related to active service.  

b) The examiner is asked to given an opinion as to whether any current headaches disorder (if present) is of service origin, or has been caused or aggravated (permanently worsened in severity) by the Veteran's service-connected cervical spine degenerative joint disease (DJD).  

The rationale for all opinions expressed should be provided in a legible report.  

3.  Schedule the Veteran for a VA medical examination and opinion as to the nature and etiology of a respiratory disorder, to include sinusitis, rhinitis, and asthma.  All necessary tests and studies should be accomplished and all complaints and clinical manifestations should be reported in detail.  The relevant documents in the claims folder should be reviewed in conjunction with the above evaluation, and the examination report should indicate that such review was performed.  

a) The examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that any respiratory disorder diagnosed is of service origin.  

b) The examiner is asked to given an opinion as to whether any current respiratory disorder (if present) preexisted service, or was caused or aggravated (permanently worsened in severity) during service.  

The rationale for all opinions expressed should be provided in a legible report.  

4.  Schedule the Veteran for a VA medical examination to determine the severity of his service-connected GERD.  The claims file should be made available to and reviewed by the examiner.  The examiner should note such review, and identify important information gleaned therefrom in an examination report.  All indicated studies deemed necessary shall be performed, and all findings should be reported in detail.  

The rationale for all opinions expressed should be provided in a legible report.  

Note: The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AMC/RO should obtain and associated with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

5.  After completion of the above the RO should readjudicate the issues of entitlement to service connection for headaches and for respiratory disorders, to include sinusitis, rhinitis, and asthma, as well as the issue of entitlement to an initial rating in excess of 10 percent for GERD.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC), and should be given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


